Citation Nr: 1313994	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  07-21 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for chloracne.

2.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Susan Saidel, Attorney


WITNESS AT HEARING ON APPEAL

Appellant, K.G. and C.S.




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In February 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  

In the case, an August 2008 rating decision denied reopening of service connection for PTSD.  The Veteran filed a notice of disagreement with the rating decision in August 2008.  The RO issued a Statement of the Case dated in May 2009.  Although a Statement of the Case dated in May 2009 is of record and is in the claims file, the Veteran's attorney indicated that the Veteran did not receive the Statement of the Case in May 2009.  The Veteran's attorney indicated that the Statement of the Case was received in November 2011.  A review of the claims file indicates that the Veteran's attorney submitted several letters to the RO subsequent to the May 2009 Statement of the Case, including letters in June 2009 and July 2009, in which she indicated that the Statement of the Case had not been received and requested that the RO issue a Statement of the Case.  At the hearing, the Veteran's attorney indicated that a Statement of the Case was issued by the RO in November 2011.  The presumption of regularity with regard to the issuance of the statement of the case is rebutted in this case.  Thereafter, the Veteran's attorney submitted a substantive appeal in January 2012.  

In this case, in light of the fact that the Veteran's attorney submitted several letters to the RO after May 2009 requesting the issuance of a Statement of the Case, the Board finds the Veteran's attorney credible in the statements indicating that the Statement of the Case was not received until November 2011.  The record indicates that the Veteran's attorney filed a substantive appeal within 60 days after the RO forwarded the statement of the case in November 2011.  The Board therefore finds that a timely substantive appeal has been submitted and accept jurisdiction the claim to reopen service connection for PTSD.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

The issue of entitlement to an initial compensable rating for chloracne is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2004 rating decision, the RO denied service connection for PTSD; the Veteran did not initiate a timely appeal of the rating decision.  The June 2004 rating decision is the last final rating decision pertaining to service connection for PTSD.  

2.  A claim to reopen service connection for PTSD was received in October 2005.  

3.  The evidence received since the prior final denial of service connection for PTSD is neither cumulative nor redundant and raises a reasonable probability of substantiating the claim for service connection for PTSD.  

4.  The Veteran's claimed in-service stressor is related to a fear of hostile military or terrorist activity.  

5.  A VA psychiatrist has confirmed that the in-service stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the in-service stressor. 


CONCLUSIONS OF LAW

1.  The June 2004 rating decision which denied reopening service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).  

3.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304(f) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
 
In light of the Board's favorable decision in reopening and granting the claim for service connection for PTSD, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989  (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

II.  Analysis of Claims

Claim to Reopen Service Connection for PTSD

The RO previously denied service connection for PTSD in a June 2007 rating decision.  The decision found that the Veteran had not submitted new and material evidence showing a diagnosis of PTSD or a verifiable in-service stressor.

In June 2007 the RO informed the Veteran of the rating decision and his appellate rights.  The Veteran did not submit a timely NOD to the June 2007 rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In this case, the Veteran submitted new and material evidence within one year of the June 2007 rating decision.  In November 2007, he submitted a written statement regarding his in-service stressors which included new lay evidence with descriptions of mortar attacks.  See 38 C.F.R. § 3.156(b) (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).  The additional evidence received within one year of the June 2007 rating decision is new and material, and as such, the June 2007 rating decision is not final pursuant to 38 U.S.C.A. § 7105.

The Board notes that a September 2006 rating decision previously denied reopening of service connection for PTSD.  The Veteran did not submit a timely NOD to the September 2006 rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The Veteran submitted new and material evidence within one year of the September 2006 rating decision.  In November 2006, the Veteran submitted written statements regarding his in-service stressors and he provided additional new lay evidence with regard to his claimed stressors.  The additional evidence received within one year of the September 2006 rating decision is new and material, and as such, the September 2006 rating decision is not final pursuant to 38 U.S.C.A. § 7105.  See also Buie, supra.  

A prior June 2004 rating decision was the last final rating decision with regard to the issue of entitlement to service connection for PTSD.  The June 2004 rating decision denied reopening service connection for PTSD based upon a finding that the Veteran did not submit new and material evidence of a diagnosis of PTSD which was related to service.  In June 2004, the RO advised the Veteran of the rating decision and his appellate rights.  The Veteran did not submit a timely NOD to the June 2004 rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The Veteran also did not submit any information or evidence within one year of the June 2004 rating decision that would affect the finality of that rating decision.  38 C.F.R. § 3.156(b); Buie, supra.  Accordingly, the June 2004 rating decision is final. 

In October 2005, the Veteran submitted a claim to reopen service connection for PTSD.  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable probability of substantiating the claim.  

The threshold for determining whether new and material evidence raises a reasonable probability of substantiating the claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's Secretary's duty to assistor through consideration of an alternative theory of entitlement.  Id. at 118.   
Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

The evidence of record at the time of the June 2004 rating decision included service treatment records, personnel records, statements from the Veteran, operational reports and buddy statements.

The evidence received since the June 2004 rating decision includes written statements from the Veteran and his attorney, a report of a VA examination dated in June 2007 and the transcript of a Board hearing held in February 2013.

The VA examination dated in June 2007 reflects that a VA psychiatrist diagnosed PTSD related to in-service stressors.  

In statements and testimony in support of his claim, the Veteran described stressors that he experienced in service.  In an October 2008 statement, the Veteran reported that his stressors included: being on a truck that was fired upon in a hostile combat zone; seeing dead bodies of soldiers; and rocket and small arms attacks on his base.  At the hearing, the Veteran testified regarding experience nightly mortar and bombing attacks while stationed in Vietnam.  He also testified regarding the symptoms he has associated with currently diagnosed PTSD.

The Board finds that new and material evidence has been received to reopen the claim for service connection for PTSD.  The evidence submitted since the prior final denial is new, as it was not previously of record.  The evidence is material, as it relates to the basis of the prior denial.  The prior denial of service connection was based upon a lack of a diagnosis of PTSD attributable to his military service.  Accordingly, the Veteran's claim is reopened and will be readjudicated on the merits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

Reopening the claim does not end the inquiry; rather, consideration of the claim on the merits is now required.  Because the appellant has had opportunity to address the merits of the claim, the Board may proceed with a final adjudication of the merits of the claim because there is no prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

Service Connection - Law and Regulations

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 
38 C.F.R. § 3.304(f)(1); see also 38 U.S.C.A. § 1154(b). "Engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile instrumentality.  VAOPGCPREC 12-99. 

Where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166   (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the amendment to 38 C.F.R. § 3.304(f)  provides that, if a stressor claimed by a veteran is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this new provision, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The amendment is expressly applicable to claims seeking service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Thus, the Board finds that it is applicable to this claim. 

The Veteran claims PTSD secondary to stressors in service.  In written statements in support of his claim, the Veteran has identified various stressors.  The Veteran reported being fired upon in combat zones, seeing bodies of soldiers and experiencing rocket and small arms attacks on his base, in which soldiers were wounded.  

At the Board hearing, the Veteran testified that he experienced enemy fire of rockets and mortar attacks and that he saw individuals who were wounded by mortar fire.  

In this case, the evidence does not reflect that the Veteran engaged in combat with the enemy; therefore, the combat presumptions are not met.  38 U.S.C.A. § 1154(b)  (West 2002); 38 C.F.R. § 3.304(d); VAOPGCPREC 12-99.  In this regard, although the VA examination report dated in June 2007 reflects that the Veteran reported combat stressors, his DD Form 214 does not show any combat awards or citations.  The service personnel records do shows that the Veteran participated in an unnamed campaign during service and the records show that he was in Vietnam from February 1970 to February 1971.  The Board also notes that the 2010 amendment to the PTSD regulation reduced the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity. 38 C.F.R. § 3.304(f)(3).

The DD Form 214 reflects that the Veteran was assigned to the 19th Supply and Service Company between February and June 1970.  An August 2006 report from the Joint Services Records Research Center (JSRRC) reflects that JSRRC verified several incidents of rocket attacks and small arms fire on the 19th Supply and Service Company during the period between February and June 1970.  The JSRRC verified that the Phu Tai ice plant received five to seven rounds of B-40 rocket and 20 rounds of small arms fire on February 11, 1970.  The JSRRC verified that the 19th Supply and Service Company received rockets and small arms fire in April 1970.  

In June 2007, the Veteran had a VA examination by a psychiatrist.  The VA examiner noted that the Veteran reported handling casualties in body bags and described the Viet Cong attacking the base in February 1970.  The VA examiner diagnosed PTSD secondary to military service in Vietnam.  

In this case, there is credible evidence of in-service stressors, as incidents of rocket attacks and small arms fire have been verified by the JSRRC.  The June 2007 VA examination reflects that a VA examiner found that the Veteran's stressors were adequate to support a diagnosis of PTSD.  The reported stressors include experiencing attacks on the base while stationed in Vietnam in addition to other incidents that are consistent with the circumstances of his service in Vietnam.  As there is a diagnosis of PTSD based on credible in-service stressors, the requirements of 38 C.F.R. § 3.304(f) are met, and service connection for PTSD is warranted.


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened.

Service connection for PTSD is granted. 


REMAND

Additional development is warranted with respect to the claim for an increased rating for chloracne.  A review of the claims file indicates that the Veteran's last VA examination for service-connected chloracne was conducted in April 2011.    The April 2011 VA examination report indicated that the Veteran did not have active acne or chloracne.  

At the hearing, the Veteran testified that he has active chloracne lesions and cysts .  The Veteran also testified that he has flare-ups of his skin condition during the summer.  

The Board finds that a remand for a new VA examination during a flare-up, if possible, is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet App 303 (2007) (holding that when VA undertakes to provide the Veteran with an examination, it must ensure that the examination is adequate); Ardison v. Brown, 6 Vet. App. 405 (1994) (holding that when evidence reflects that a disability has a history of remission and recurrence, the duty to assist requires that any examination be given during an active stage of the condition); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination to determine the current severity of his service-connected chloracne to include the extent of manifestations during a period of flare-up.  The claims file, including a copy of this REMAND should be made available to and reviewed by the examiner.  All indicated tests and studies should be accomplished, and clinical findings should be reported in detail.

The examiner must provide a detailed review of the Veteran's history, complaints, and the nature and extent of the service-connected chloracne.  The examiner should indicate the percentage of the face and neck affected by chloracne and whether there is deep acne other than on the face or neck.  

3.  Following the completion of the requested development, the claim on appeal should be readjudicated.   If the claim remains denied issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


